DETAILED ACTION
Claims 1, 3-8, 10-15 and 17-20 are pending in the present application. Claims 1, 8 and 15 were amended, and claims 2, 9 and 16 were cancelled in the response filed 23 December 2021.

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The amendment and remarks filed 23 December 2021 overcomes the obviousness-type double patenting rejection. Claims 1, 8 and 15 are independent claims. Regarding independent claim 1, the prior art of record does not teach the following limitation: “where each record of the plurality of records stores data in one or more attribute fields, and where each record's attribute fields are specified by a corresponding schema of a set of schemas; the search engine retrieving a set of attribute mappings that each identify rules for translating a value of an attribute of a first schema of the set of schemas into a value of an attribute of a second schema of the set of schemas, and where each mapping of the set of attribute mappings is associated with a corresponding weighted similarity score that identifies a weighted relative degree of similarity between a pair of attributes mapped by the each mapping; the search engine receiving a search request; the search engine inferring from the search request values of a primary subset of attributes of the first schema; where the primary subset is selected by comparing weighted similarity scores associated with all mappings of the set of attribute mappings, where the similarity scores are weighted by the computed factor V(Y)/[V(X)+V(Y)], where V(X) represents a variance in a similarity between a first attribute of the first schema and a second attribute of the second schema that is mapped onto the first attribute by a mapping of the set of attribute mappings, and where V(Y) represents a variance in a similarity between data values represented by the first schema and data values represented by the second schema; the search engine using at least one mapping of the set of attribute mappings to translate the values of the primary subset into values of a secondary subset of attributes of the second schema; the search engine identifying a results subset of the plurality of records, where each record of the results subset is formatted in accordance with the second schema, and where each record of the results subset is selected by search criteria consisting of the values of the secondary subset of attributes; and the search engine returning the results subset in response to the search request.” The limitations of independent claims 8 and 15 parallel independent claim 1, therefore they are allowed for similar reasons. Claims 3-7, 10-14 and 17-20 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRETA L ROBINSON/Primary Examiner, Art Unit 2169